J. B. McPHEBSOK, District Judge.
The evidence laid before the court does not satisfy me of the probability that any sum for the general creditors would be obtained by the sale of the bankrupt’s realty. The estimated value of this property is so near the amount of the bank’s judgment — this being the only lien — that even upon a ;sale made under execution against the bankrupt from the state court, by which his wife’s inchoate right of dower would also be sold, it is doubtful whether more than the amount of the judgment could be had. A sale by the trustee in bankruptcy would not .bar the wife’s dower (Porter v. Lazear, 109 U. S. 84, 3 Sup. Ct. 58, 27 L. Ed. 865); and therefore the sum bid at süch sale would almost certainly be materially less than if the sale were held under execution from a court of the state. Even if the reasoning of. the decision in Porter v. Lazear, which was made under the act of 1867, should be regarded as inapplicable now, — á position to which I do not assent) — séction 8. of the act of 1898 expressly saves the wife’s inchoate fight of dower, and such a provision was not found in the preceding act. !
*353Following the rule stated in Re Styer (D. C.) 98 Fed. 290, the order of sale made by the referee must be set aside, because the court is unable to come to the conclusion that the interest of the general creditors would be advanced by such a sale.